Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.
Priority
This application claims benefit of foreign priority under 35 U.S.C. 119(a)-(d) of Application No. 201910903363.9, filed in China on 9-24-2019.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 6, 10, 11, 12, 15, 16, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Khawaja (U.S. Patent Pub. No. 2019/0005667 A1) in view of Vorobyov (U.S. Patent Pub No. 2013/0096886 A1).
Regarding claim 1, Khawaja teaches a method for detecting ground point cloud points, comprising: determining a segmentation plane and a ground based on a point cloud collected by a lidar (Fig. 15, 312, para. [0143], Khawaja teaches generating point cloud and applying a virtual plane onto the dataset); segmenting the point cloud into a first sub point cloud and a second sub point cloud based on the segmentation plane (para. [0017] [0019], Khawaja teaches sectioning the point cloud via virtual plane into any number of depth sections), distances between point cloud points of the first sub point cloud and the lidar being shorter than a distance between the segmentation plane and the lidar, and distances between point cloud points of the second sub point cloud and the lidar being not shorter than the distance between the segmentation plane and the lidar (103.1, Fig. 22, para. [0017] [0036] [0127], Khawaja teaches the virtual planes exhibited in Fig. 22 applied to the point cloud data, wherein the origin is with respect to a point on the autonomous vehicle, it thus reasons that sectioned data points will have distance relationships consistent with scope of the claim); determining the point cloud points whose distances from the ground are smaller than a first distance threshold in the first sub point cloud as ground point cloud points, and determining the point cloud points whose distances from the ground are smaller than a second distance threshold in the second sub point cloud as the ground point cloud points (para. [0038], Khawaja teaches searching a point cloud region, wherein each segment is analyzed against a perpendicular threshold distance).
Khawaja teaches an upward determining threshold distance for distinguishing ground surface data but does not specify the threshold distance increasing with distance away from the origin sensor. 
Vorobyov is also in the field of ground truth determination. Vorobyov teaches determining the point cloud points whose distances from the ground are smaller than a first distance threshold in the first sub point cloud as ground point cloud points, and determining the point cloud points whose distances from the ground are smaller than a second distance threshold in the second sub point cloud as the ground point cloud points (para. [0063], Vorobyov teaches a threshold height above the ground surface, where points below this height are extracted as ground points), the first distance threshold being smaller than the second distance threshold (Fig. 7, para. [0075], Vorobyov teaches that threshold value for ground points varies according to distance and terrain conditions).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Khawaja by incorporating the varying threshold values that is taught by Vorobyov, to make the invention that evaluates ground points in a lidar system using sectioned planes and threshold regions (Khawaja) and varies the sectioned threshold distance, below which points are extracted as ground points clouds; thus, one of ordinary skilled in the art would be motivated to combine the references since this would fine tune the efficiency and accuracy of the estimating model (Vorobyov, para. [0075]).
            Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention. 
Regarding claim 11, Khawaja teaches an apparatus for detecting ground point cloud points, comprising: at least one processor; and a memory storing instructions, the instructions when executed by the at least one processor, causing the at least one processor to perform operations, the operations comprising: determining a segmentation plane and a ground based on a point cloud collected by a lidar (Fig. 15, 312, para. [0143], Khawaja teaches generating point cloud and applying a virtual plane onto the dataset); segmenting the point cloud into a first sub point cloud and a second sub point cloud based on the segmentation plane (para. [0017] [0019], Khawaja teaches sectioning the point cloud via virtual plane into any number of depth sections), distances between point cloud points of the first sub point cloud and the lidar being shorter than a distance between the segmentation plane and the lidar, and distances between point cloud points of the second sub point cloud and the lidar being not shorter than the distance between the segmentation plane and the lidar (103.1, Fig. 22, para. [0017] [0036] [0127], Khawaja teaches the virtual planes exhibited in Fig. 22 applied to the point cloud data, wherein the origin is with respect to a point on the autonomous vehicle, it thus reasons that sectioned data points will have distance relationships consistent with scope of the claim); determining the point cloud points whose distances from the ground are smaller than a first distance threshold in the first sub point cloud as ground point cloud points, and determining the point cloud points whose distances from the ground are smaller than a second distance threshold in the second sub point cloud as the ground point cloud points (para. [0038], Khawaja teaches searching a point cloud region, wherein each segment is analyzed against a perpendicular threshold distance).
Khawaja teaches an upward determining threshold distance for distinguishing ground surface data but does not specify the threshold distance increasing with distance away from the origin sensor. 
Vorobyov is also in the field of ground truth determination. Vorobyov teaches determining the point cloud points whose distances from the ground are smaller than a first distance threshold in the first sub point cloud as ground point cloud points, and determining the point cloud points whose distances from the ground are smaller than a second distance threshold in the second sub point cloud as the ground point cloud points (para. [0063], Vorobyov teaches a threshold height above the ground surface, where points below this height are extracted as ground points), the first distance threshold being smaller than the second distance threshold (Fig. 7, para. [0075], Vorobyov teaches that threshold value for ground points varies according to distance and terrain conditions).
Khawaja by incorporating the varying threshold values that is taught by Vorobyov, to make the invention that evaluates ground points in a lidar system using sectioned planes and threshold regions (Khawaja) and varies the sectioned threshold distance, below which points are extracted as ground points clouds; thus, one of ordinary skilled in the art would be motivated to combine the references since this would fine tune the efficiency and accuracy of the estimating model (Vorobyov, para. [0075]).
            Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention. 
Regarding claims 2 and 12, Khawaja in view of Vorobyov teaches the system and method which detects accurate ground point clouds by segmenting regions away from the acquiring sensor. Khawaja further teaches the system and method, wherein the determining a segmentation plane and a ground based on a point cloud collected by a lidar comprises: determining a density of point cloud points in the point cloud; generating a corresponding relationship between the density of point cloud points in the point cloud and a distance of the point cloud from the lidar; and querying the corresponding relationship based on a preset segmentation density to obtain the segmentation plane (para. [0036] [0039], Khawaja teaches determining a ground profile by determining the number of point cloud data points contained within a segmented depth section away from the acquiring sensor).
Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claims 5 and 15, Khawaja in view of Vorobyov teaches the system and method which detects accurate ground point clouds by segmenting regions away from the acquiring sensor. Vorobyov further teaches the system and method, wherein the determining a segmentation plane and a ground based on a point cloud collected by a lidar comprises: drawing a distribution histogram of the (220, para. [0090] [0091], Vorobyov teaches computing a histogram for the distribution or number of point clouds along a vertical or elevation axis to identify horizontal surfaces).
Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claims 6 and 16, Khawaja in view of Vorobyov teaches the system and method which detects accurate ground point clouds by segmenting regions away from the acquiring sensor. Khawaja further teaches the method, wherein the determining a segmentation plane and a ground based on a point cloud collected by a lidar comprises: selecting an estimated ground point cloud from the point cloud; dividing a first three-dimensional space where the estimated ground point cloud is located into a plurality of second three-dimensional spaces; performing ground estimation on estimated ground point cloud points within the plurality of second three-dimensional spaces to obtain a plurality of ground sub planes; and generating the ground based on the plurality of ground sub planes (para. [0013], Khawaja teaches determining from pointcloud data, any number of depth sections using a virtual plane and combining the piece-wise estimates to calculate a ground profile). 
Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claim 10, Khawaja in view of Vorobyov teaches the system which detects accurate ground point clouds by segmenting region away from the acquiring sensor. Khawaja further teaches the method wherein the genera ting the ground based on the plurality of ground sub planes comprises: calculating, for each ground sub plane, a weighted average of an angle of the ground sub plane and an angle of an adjacent ground sub plane; and adjusting the angle of the ground sub plane based on the (para. [0145], Khawaja teaches calculating piecewise linear estimates which includes calculating an average or weighted average for the slope angle of the ground surface).
Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claim 20, Khawaja teaches a non-transitory computer-readable medium, storing a computer program thereon (para. [0093]), wherein the computer program, when executed by a processor, causes the processor to perform operations, the operations comprising: determining a segmentation plane and a ground based on a point cloud collected by a lidar (Fig. 15, 312, para. [0143], Khawaja teaches generating point cloud and applying a virtual plane onto the dataset); segmenting the point cloud into a first sub point cloud and a second sub point cloud based on the segmentation plane (para. [0017] [0019], Khawaja teaches sectioning the point cloud via virtual plane into any number of depth sections), distances between point cloud points of the first sub point cloud and the lidar being shorter than a distance between the segmentation plane and the lidar, and distances between point cloud points of the second sub point cloud and the lidar being not shorter than the distance between the segmentation plane and the lidar (103.1, Fig. 22, para. [0017] [0036] [0127], Khawaja teaches the virtual planes exhibited in Fig. 22 applied to the point cloud data, wherein the origin is with respect to a point on the autonomous vehicle, it thus reasons that sectioned data points will have distance relationships consistent with scope of the claim); determining the point cloud points whose distances from the ground are smaller than a first distance threshold in the first sub point cloud as ground point cloud points, and determining the point cloud points whose distances from the ground are smaller than a second distance threshold in the second sub point cloud as the ground point cloud points (para. [0038], Khawaja teaches searching a point cloud region, wherein each segment is analyzed against a perpendicular threshold distance).
Khawaja teaches an upward determining threshold distance for distinguishing ground surface data but does not specify the threshold distance increasing with distance away from the origin sensor. 
Vorobyov is also in the field of ground truth determination. Vorobyov teaches determining the point cloud points whose distances from the ground are smaller than a first distance threshold in the first sub point cloud as ground point cloud points, and determining the point cloud points whose distances from the ground are smaller than a second distance threshold in the second sub point cloud as the ground point cloud points (para. [0063], Vorobyov teaches a threshold height above the ground surface, where points below this height are extracted as ground points), the first distance threshold being smaller than the second distance threshold (Fig. 7, para. [0075], Vorobyov teaches that threshold value for ground points varies according to distance and terrain conditions).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Khawaja by incorporating the varying threshold values that is taught by Vorobyov, to make the invention that evaluates ground points in a lidar system using sectioned planes and threshold regions (Khawaja) and varies the sectioned threshold distance, below which points are extracted as ground points clouds; thus, one of ordinary skilled in the art would be motivated to combine the references since this would fine tune the efficiency and accuracy of the estimating model (Vorobyov, para. [0075]).
            Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention. 
Claims 3, 4, 13, and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Khawaja (U.S. Patent Pub. No. 2019/0005667 A1) in view of Vorobyov (U.S. Patent Pub No. 2013/0096886 A1), and further in view of Kosoy (U.S. Patent Application Pub. No. 2018/0330514 A1). 
Regarding claims 3 and 13, Khawaja in view of Vorobyov teaches the system and method which detects accurate ground point clouds by segmenting regions away from the acquiring sensor.
Khawaja in view of Vorobyov does not teach determining point cloud density by calculating adjacent point cloud distances. 
Kosoy is also in the field of 3D processing using a variety of image acquiring sensors (para. [0028]). Kosoy teaches the method, wherein the determining the density of point cloud points in the point cloud comprises: calculating, for the point cloud points of the same beam in the point cloud, a distance between adjacent point cloud points; and determining the density of point cloud points of the beam based on the distance between the adjacent point cloud points (para. [0067], Kosoy teaches determining the density of an entity point by calculating distances between neighboring points). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Khawaja in view of Vorobyov by incorporating the density function as taught by Kosoy, to make the invention that evaluates ground points in a lidar system using sectioned planes and threshold regions (Khawaja/Vorobyov) and determines acquired point cloud density by modeling a function of neighboring point cloud distances; thus, one of ordinary skilled in the art would be motivated to combine the references as these 3D registration results may be used to assemble a model of an environment in a moving camera as an input to motion segmentation algorithms (Kosoy, para. [0006]).
Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention. 
Regarding claims 4 and 14, Khawaja in view of Vorobyov, and further in view of Kosoy teaches the system and method which detects accurate ground point clouds by segmenting region away from the acquiring sensor by further modeling point cloud densities by modeling distances between Khawaja in view of Kosoy further teaches the system and method, wherein the determining the density of point cloud points in the point cloud comprises: calculating, in response to determining that the point cloud comprises point cloud points of at least two beams (Khawaja, para. [0119], Khawaja teaches determining contiguous, parallel segments within a cuboid pointcloud), a distance between point cloud points of adjacent beams in the point cloud; and determining the density of point cloud points of the adjacent beams based on the distance between the point cloud points of the adjacent beams (para. [0061] [0065], Kosoy teaches that for the density modeling algorithm based on distances between neighboring point clouds).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Khawaja in view of Vorobyov by incorporating the density function as taught by Kosoy, to make the invention that evaluates ground points in a lidar system using sectioned planes and threshold regions (Khawaja/Vorobyov) and determines acquired point cloud density by modeling a function of neighboring point cloud distances; thus, one of ordinary skilled in the art would be motivated to combine the references as these 3D registration results may be used to assemble a model of an environment in a moving camera as an input to motion segmentation algorithms (Kosoy, para. [0006]).
Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention. 
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Zeng (US Patent Application Pub. No. 2019/0156507 A1) 
Fu (US Patent Application Pub. No. 2013/0218472) teaches segmentation of ground based laser scanning points and filtering out ground point data using measurement data. 
Nagori (US Patent Application Pub. No. 2017/0191826 A1) teaches estimating a ground plane of a 3D point cloud using distance thresholds to classify ground plane data. 
Zermas (US Patent Application Pub. No. 2018/0074203 A1) teaches a LIDAR based object detection system designed to classify point cloud data into a ground plane. 
Allowable Subject Matter
Claims 7 – 9, and 17 – 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas J. Boyajian whose telephone number is (571)272-2660.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/NICOLAS JAMES BOYAJIAN/Examiner, Art Unit 2664                                                                                                                                                                                                        

/ONEAL R MISTRY/Primary Examiner, Art Unit 2664